— Order, Supreme Court, New York County (Stephen Crane, J.), entered March 2, 1993, which granted plaintiffs motion for summary judgment against defendant in the amount of $79,399.33 plus interest, unanimously affirmed, with costs.We agree with the IAS Court that the claims of defendant’s president of having objected to the bills presented are "unsubstantiated” by the record and "conclusory,” and summary judgment was properly granted on the basis of an account stated (see, Rosenman Colin Freund Lewis & Cohen v Edelman, 160 AD2d 626). Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.